EXHIBIT 10.1

 

[FORM OF]

FIRST AMENDMENT TO

NILE THERAPEUTICS, INC.

SECURED CONVERTIBLE PROMISSORY NOTES

 

This FIRST AMENDMENT TO NILE THERAPEUTICS, INC. SECURED CONVERTIBLE PROMISSORY
NOTES (this “First Amendment”) is made and entered into as of March 15, 2013, by
and between NILE THERAPEUTICS, INC., a Delaware corporation (the “Company”), and
the undersigned holders (each a “Holder” and together the “Holders”) of Nile
Therapeutics, Inc. Secured Convertible Promissory Notes (each a “Note” and
collectively the “Notes”) issued and sold by the Company pursuant to that
certain Convertible Note Purchase Agreement, dated as of March 15, 2013 (the
“Note Purchase Agreement”), by and among the Company and the purchasers named
therein (the “Purchasers”).

 

W I T N E S S E T H:

 

WHEREAS, the Company issued and sold to the Purchasers, and the Purchasers
purchased from the Company, an aggregate of $450,000 principal amount of Notes
pursuant to the Note Purchase Agreement;

 

WHEREAS, Section 5 of the Notes provides that the terms of the Notes may only be
amended, modified or waived by the written consent of the Company and the
Purchasers purchasing at least two-thirds (2/3) of the principal amount of the
Notes (the “Requisite Purchasers”);

 

WHEREAS, the Company and the Requisite Purchasers desire to amend the Notes to
provide (a) in the event of a Change of Control (as defined in the Notes), that
the conversion price be equal to the average VWAP of the Company’s common stock
for each trading day during the period commencing on July 8, 2013, the date of
the announcement of the Change of Control, through the earlier of (i) September
30, 2013, and (ii) the date of the consummation of the Change of Control; (b)
for the agreement by the Purchasers to release all Released Claims (as defined
below) which each such Purchaser may have now, have had, or hereafter have
against the Company; and (c) for an acknowledgement by the Purchasers that the
general security interest in the Company’s assets granted by the Security
Agreement (as defined below) will terminate at conversion of the Notes upon a
Change of Control; and

 

WHEREAS, the Company and the Requisite Purchasers desire to further amend the
Notes to provide that during the Lock-Up Period (as defined below), none of the
Holders shall sell, transfer or otherwise dispose of any shares of the Company’s
common stock, or any of the voting or economic interests with respect thereto.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

SECTION 1.          Defined Terms. Capitalized terms used herein (including in
the preamble and recitals above) but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Notes.

 



1

 

 

SECTION 2.          Amendment to Section 2(a) of the Notes. Section 2(a) of each
of the Notes is hereby deleted in its entirety and replaced with the following:

 

(a) Upon a Change of Control (as defined below) in which either (i) the
outstanding shares of the Company’s common stock are exchanged for securities of
another corporation, or (ii) the Company issues shares of its common stock, with
no securities or other consideration paid or payable to holders of the Company’s
common stock (e.g., a merger transaction in which the Company acquires another
corporation in exchange for shares of the Company’s common stock), then (A) the
entire unpaid principal under the Note shall automatically convert, as of
immediately prior to the effective time of the Change of Control, into shares of
the Company’s common stock (the “Mandatory Conversion Shares,” and together with
the Optional Conversion Shares, the “Conversion Shares”) at a conversion price
per share equal to the average VWAP of the Company’s common stock for each
trading day during the period commencing on July 8, 2013, the date of the
announcement of the Change of Control, through the earlier of (i) September 30,
2013, and (ii) the date of the consummation of the Change of Control (the
“Mandatory Conversion Price”), and (B) the Company shall also issue to the
Holder a five-year warrant, in substantially the form of Exhibit A hereto,
entitling the Lender to purchase, at an exercise price equal to the Mandatory
Conversion Price, that number of shares of the Company’s common stock (the
“Warrant Shares”) obtained by dividing (a) the sum of the outstanding principal
hereunder by (b) the Mandatory Conversion Price.

 

SECTION 3.          Addition of Section 2(e) to the Notes. A new Section 2(e) is
hereby added to each of the Notes, which reads as follows:

 

(e) As used herein, the term “VWAP” shall mean the dollar volume-weighted
average price for the Company’s common stock on the OTC Bulletin Board (or, if
the OTC Bulletin Board is not the principal trading market for the Company’s
common stock, then on the principal securities exchange or securities market on
which the Company’s common stock is then traded) during the period beginning at
9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York time, as
reported by Bloomberg through its “Volume at Price” function or, if the
foregoing does not apply, the dollar volume-weighted average price of the
Company’s common stock in the over-the-counter market on the electronic bulletin
board for the Company’s common stock during the period beginning at 9:30:01
a.m., New York time, and ending at 4:00:00 p.m., New York time, as reported by
Bloomberg, or, if no dollar volume-weighted average price is reported for the
Company’s common stock by Bloomberg for such hours, the average of the highest
closing bid price and the lowest closing ask price of any of the market makers
for the Company’s common stock as reported in the “pink sheets” by Pink Sheets
LLC (or a similar organization or agency succeeding to its functions of
reporting prices). If there is zero trading volume for any day during the
computation period, such days will be excluded from the computation of average
VWAP. All such determinations shall be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during
such period.

 

 

2

 



SECTION 4.          Addition of Section 13 to the Notes. A new Section 13 is
hereby added to each of the Notes, which reads as follows:

 



13.          Agreement to Release Claims.

 

(a) The Holder, on behalf of himself, herself or itself and on behalf of his,
her or its legal representatives, permitted assigns and beneficiaries (the
“Related Persons”), hereby releases and forever discharges the Company and each
successor to the Company, including each of their respective individual, joint
or mutual, past, present and future representatives, affiliates, officers,
directors, stockholders, controlling persons, attorneys, subsidiaries,
successors and assigns (individually, a “Releasee” and collectively,
“Releasees”), from any and all claims, demands, legal proceedings, causes of
action, orders, obligations, contracts, debts and liabilities whatsoever,
whether known or unknown, both at law and in equity, which the Holder now has,
has ever had or may hereafter have against the respective Releasees related to
or arising in connection with the Mandatory Conversion Price contained in the
Notes prior to the execution of this First Amendment, any and all other
agreements, oral or written, whether or not executed or delivered, or promised
to be executed or delivered, and all representations or promises made in
connection therewith (collectively, the “Released Claims”). For purposes of
clarity, the right to receive the Mandatory Conversion Shares is not released
hereby and does not constitute “Released Claims” hereunder.

 

(b) The Holder, on behalf of himself, herself or itself and on behalf of his,
her or its Related Persons, hereby irrevocably covenants to refrain from,
directly or indirectly, asserting any Released Claim, or commencing, instituting
or causing to be commenced, any legal proceeding of any kind against any
Releasee, based upon any matter purported to be released hereby. Notwithstanding
the foregoing, nothing contained herein shall prevent the Holder (or his, her or
its Related Person) from defending himself, herself or itself against any
Released Claim brought against the Holder (or his, her or its Related Person) by
any Releasee, including by bringing a counterclaim against any Releasee.

 

(c) Notwithstanding anything to the contrary contained in the Note Purchase
Agreement or that certain Security Agreement, dated as of March 15, 2013, by and
among the Company and the creditors identified therein, which includes all the
Purchasers (the “Security Agreement”), the Holder expressly acknowledges and
agrees that, upon a Change of Control and conversion of this Note in accordance
with Section 2(a) of this Note, (i) all obligations of the Company under this
Note shall be deemed satisfied in full, (ii) the general security interest in
the Company’s assets granted by the Security Agreement shall terminate and be
deemed released in all respects, and (iii) the Company is authorized to make any
filings terminating that certain financing statement under the Uniform
Commercial Code filed with the Secretary of State of the State of Delaware on or
about March 18, 2013.

 

SECTION 5.          Addition of Section 14 to the Notes. A new Section 14 is
hereby added to each of the Notes, which reads as follows

 

14.          Waiver of Unknown Claims. With respect to the Released Claims
described in Section 13 above, the Holder expressly waives any and all rights
under Section 1542 of the California Civil Code, and any like provision or
principal of state law, common law in any foreign jurisdiction or under federal
law. The Holder has read Section 1542 of the Civil Code of the State of
California, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

 

3

 



 

SECTION 6.          Addition of Section 15 to the Notes. A new Section 15 is
hereby added to each of the Notes, which reads as follows:

 

15.          Lock-Up Agreement.

 

(a) The Holder hereby irrevocably agrees that the Holder will not (and will
cause any spouse or family member of the spouse of the Holder, any partnership,
corporation or other entity within the Holder’s control, and any trustee or any
trust that holds or will hold the Company’s common stock or other securities of
the Company for the benefit of the Holder or such spouse or family member not
to), without the prior written consent of the Company, directly or indirectly:
(i) offer for sale, pledge, hypothecate, encumber, lend, sell, contract to sell,
make any short sale, establish an open “put equivalent position” within the
meaning of Rule 16a-1(h) under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), liquidate or decrease any “call equivalent position”
within the meaning of Section 16 of the Exchange Act, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase or otherwise assign, tender, transfer or dispose of
(or enter into any transaction or device that is designed to, or could be
expected to, result in the disposition by any person at any time in the future
of), any shares of the Company’s common stock, including any securities of the
Company issued or issuable upon exercise, conversion or exchange of any shares
of the Company’s common stock (“Company Common Shares”), including any Company
Common Shares that may be deemed to be beneficially owned by the Holder in
accordance with the rules and regulations of the United States Securities and
Exchange Commission, (ii) enter into any swap, hedge or other derivatives
transaction that transfers to another, in whole or in part, any of the economic
benefits or risks of ownership of Company Common Shares, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Company Common Shares or other securities, in cash or otherwise, or (iii)
publicly disclose the intention to do any of the foregoing with respect to any
Company Common Shares, in each case, from the date of this First Amendment until
the earlier of (i) September 30, 2013, and (ii) the date following the
consummation of the Change of Control  (the “Lock-Up Period”).  

 

(b) In furtherance of Section 15(a), the Holder hereby authorizes the Company
and the Company’s transfer agent on the Company’s behalf to (i) enter stop
transfer restrictions on the transfer books and records of the Company with
respect to Company Common Shares, and (ii) decline to make any transfer of
securities if such transfer would constitute a violation or breach of this Note
or the Note Purchase Agreement. The Holder further agrees that, upon request of
the Company, the Holder will execute any additional documents necessary in
connection with the enforcement of this Section 15.

 



4

 

 

(c) Notwithstanding the foregoing subsections (a) and (b), and subject to the
conditions below, the Holder may transfer Company Common Shares in the
transactions described in clauses (i) through (iv) below without the prior
written consent of the Company; provided that (1) the Company receives a signed
lock-up agreement, in a form satisfactory to the Company, for the balance of the
Lock-Up Period from each donee, trustee, distributee or transferee, as the case
may be, and (2) any such transfer shall not involve a disposition for value: (i)
as a bona fide gift or gifts; (ii) to any trust for the direct or indirect
benefit of the Holder or the immediate family of the Holder; (iii) to any
beneficiary of the Holder pursuant to a will or other testamentary document or
applicable laws of descent; or (iv) to a corporation of which a majority of the
issued and outstanding shares of such corporation are owned by the Holder.

 

(d) The Holder acknowledges that any sale or other transfer or disposition of
any Company Common Shares in violation of this Section 15 will be null and void.
The Holder further acknowledges that it is impossible to measure the damages
that will accrue to the Company by reason of a failure of the Holder to comply
with the terms of this Section 15. Therefore, if the Company shall institute any
action or proceeding to enforce the provisions hereof, the Holder agrees that
the Company shall be entitled to injunctive relief (without the necessity of
posting a bond), and the Holder waives, and shall not allege, any claim or
defense that the Holder has an adequate remedy at law.

 

SECTION 7.           Amendment to Exhibit A. Exhibit A to each of the Notes is
hereby amended and restated in its entirety and replaced by Exhibit A attached
hereto.

 

SECTION 8.           Captions. Captions used in this First Amendment are for
convenience only and shall not affect the construction of this First Amendment.

 

SECTION 9.           Counterparts. This First Amendment may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same First
Amendment. Receipt by facsimile or other electronic transmission of any executed
signature page to this First Amendment shall constitute effective delivery of
such signature page.

 

SECTION 10.        Severability. Any provision of this First Amendment that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

 

SECTION 11.        Entire Agreement. Each of the Notes, as amended hereby,
together with the Note Purchase Agreement as amended hereby, embodies the entire
agreement and understanding among the parties hereto and supersedes all prior or
contemporaneous agreements and understandings of such parties, verbal or
written, relating to the subject matter hereof and thereof.

 



5

 

 

SECTION 12.        Successors; Assigns. All covenants and other agreements
contained in this First Amendment by or on behalf of any of the parties hereto
bind and inure to the benefit of their respective permitted successors and
permitted assigns (including, without limitation, any subsequent holder of a
Note) whether so expressed or not.

 

SECTION 13.        Governing Law. This First Amendment shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware,
without giving effect to the principles of conflict of laws.

 

SECTION 14.        Reaffirmation. Each of the Company and the Purchasers hereby
ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under the Notes (after giving effect hereto) and the
Note Purchase Agreement. Each of the Company and the Requisite Purchasers hereby
consents to this First Amendment and acknowledges that each of the Notes, as
amended hereby and the Note Purchase Agreement, remains in full force and effect
and is hereby ratified and reaffirmed.

 

 

 

 

[Remainder of page intentionally left blank; signature page follows]

 

6

 

Each of the undersigned has caused this First Amendment to be duly executed and
delivered as of the date first above written.

 



 

  COMPANY:           NILE THERAPEUTICS, INC.                 By:            
Name:             Title:                                     HOLDER            
                Name:                   Principal Amount of Notes Held  

 

 

 



[Signature Page to First Amendment to Notes]



 

 

Exhibit A

 

THE SECURITIES REPRESENTED HEREBY AND ISSUABLE HEREUNDER HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR UNDER THE SECURITIES LAWS OF APPLICABLE STATES. THESE SECURITIES ARE SUBJECT
TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR
RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS, PURSUANT TO REGISTRATION UNDER SUCH LAWS OR AN EXEMPTION FROM
SUCH REGISTRATION REQUIREMENT. INVESTORS SHOULD BE AWARE THAT THEY MAY BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN
FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED
TRANSFER OR RESALE IS IN COMPLIANCE WITH THE SECURITIES ACT AND ALL APPLICABLE
STATE SECURITIES LAWS.

 

NILE THERAPEUTICS, INC.

 

[FORM OF] AMENDED AND RESTATED WARRANT TO PURCHASE COMMON STOCK

 

Warrant No. [2013-XX]   Original Issue Date: [DATE]1

 

Nile Therapeutics, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for value received, [_______________] or its permitted
registered assigns (the “Holder”), is entitled to purchase from the Company up
to a total of [________________] ([_____]) shares of common stock, $0.001 par
value (the “Common Stock”), of the Company (each such share, a “Warrant Share”
and all such shares, the “Warrant Shares”) at an exercise price per share equal
to $[__]2 (as adjusted from time to time as provided in Section 9 herein, the
“Exercise Price”), at any time and from time to time from on or after the date
hereof (the “Trigger Date”) and through and including 5:30 P.M., New York City
time, on [DATE]3 (the “Expiration Date”), and subject to the following terms and
conditions:

 

This Amended and Restated Warrant (this “Warrant”) is one of a series of similar
warrants issued pursuant to that certain Convertible Note Purchase Agreement
dated March 15, 2013, by and among the Company and the Purchasers identified
therein (the “Purchase Agreement”). All such warrants are referred to herein,
collectively, as the “Warrants.”

 

 

 



--------------------------------------------------------------------------------

1 To be issued upon a Change of Control, as described in Section 2(a) of the
NileTherapeutics, Inc. Secured Convertible Promissory Note as amended by the
First Amendment thereto.

2 The Exercise Price shall be the Mandatory Conversion Price as defined in the
NileTherapeutics, Inc. Secured Convertible Promissory Note as amended by the
First Amendment thereto.

3 Expiration Date shall be the five-year anniversary of the Original Issue Date.



 

 

 

 

1.            Definitions. In addition to the terms defined elsewhere in this
Warrant, capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Purchase Agreement.

 

2.            Registration of Warrants. The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder (which shall include the initial
Holder or, as the case may be, any registered assignee to which this Warrant is
permissibly assigned hereunder) from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

 

3.            Registration of Transfers. Subject to the restrictions on transfer
set forth in Article 4 of the Purchase Agreement and compliance with all
applicable securities laws, the Company shall register the transfer of all or
any portion of this Warrant in the Warrant Register, upon (i) surrender of this
Warrant, with the Form of Assignment attached as Schedule 2 hereto duly
completed and signed, to the Company’s transfer agent or to the Company at its
address specified herein and (ii) if the Registration Statement is not
effective, (x) delivery, at the request of the Company, of an opinion of counsel
reasonably satisfactory to the Company to the effect that the transfer of such
portion of this Warrant may be made pursuant to an available exemption from the
registration requirements of the Securities Act and all applicable state
securities or blue sky laws and (y) delivery by the transferee of a written
statement to the Company making the representations and certifications set forth
in Article 4 of the Purchase Agreement, to the Company at its address specified
in the Purchase Agreement. Upon any such registration or transfer, a new warrant
to purchase Common Stock in substantially the form of this Warrant (any such new
warrant, a “New Warrant”) evidencing the portion of this Warrant so transferred
shall be issued to the transferee, and a New Warrant evidencing the remaining
portion of this Warrant not so transferred, if any, shall be issued to the
transferring Holder. The acceptance of the New Warrant by the transferee thereof
shall be deemed the acceptance by such transferee of all of the rights and
obligations of a Holder of a Warrant.

 

4.            Exercise and Duration of Warrants.

 

(a)          All or any part of this Warrant shall be exercisable by the
registered Holder at any time and from time to time on or after the Trigger Date
and through and including 5:30 P.M. New York City time on the Expiration Date.
At 5:30 P.M., New York City time, on the Expiration Date, the portion of this
Warrant not exercised prior thereto shall be and become void and of no value and
this Warrant shall be terminated and no longer outstanding;

 

(b)          The Holder may exercise this Warrant by delivering to the Company
(i) an exercise notice, in the form attached as Schedule 1 hereto (the “Exercise
Notice”), appropriately completed and duly signed and (ii) payment of the
Exercise Price in immediately available funds for the number of Warrant Shares
as to which this Warrant is being exercised, and the date such items are
delivered to the Company (as determined in accordance with the notice provisions
hereof) is an “Exercise Date.” The delivery by (or on behalf of) the Holder of
the Exercise Notice and the applicable Exercise Price as provided above shall
constitute the Holder’s certification to the Company that its representations
contained in Article 4 of the Purchase Agreement are true and correct as of the
Exercise Date as if remade in their entirety (or, in the case of any transferee
Holder that is not a party to the Purchase Agreement, such transferee Holder’s
certification to the Company that such representations are true and correct as
to such assignee Holder as of the Exercise Date). The Holder shall not be
required to deliver the original Warrant in order to effect an exercise
hereunder. Execution and delivery of the Exercise Notice shall have the same
effect as cancellation of the original Warrant and issuance of a New Warrant
evidencing the right to purchase the remaining number of Warrant Shares.

  



 

 

 

5.            Delivery of Warrant Shares. Upon exercise of this Warrant, the
Company shall promptly (but in no event later than three trading days after the
Exercise Date) issue or cause to be issued and cause to be delivered to or upon
the written order of the Holder and in such name or names as the Holder may
designate (provided that, if the Registration Statement is not effective and the
Holder directs the Company to deliver a certificate for the Warrant Shares in a
name other than that of the Holder, it shall deliver to the Company on the
Exercise Date an opinion of counsel reasonably satisfactory to the Company to
the effect that the issuance of such Warrant Shares in such other name may be
made pursuant to an available exemption from the registration requirements of
the Securities Act and all applicable state securities or blue sky laws), a
certificate for the Warrant Shares issuable upon such exercise, free of
restrictive legends, unless a registration statement covering the resale of the
Warrant Shares and naming the Holder as a selling stockholder thereunder is not
then effective or the Warrant Shares are not freely transferable pursuant to
Rule 144 under the Securities Act pursuant to transactions in which paragraph
(c)(1) of such rule do not apply. The Holder, or any person permissibly so
designated by the Holder to receive Warrant Shares, shall be deemed to have
become the holder of record of such Warrant Shares as of the Exercise Date. If
the Warrant Shares are to be issued free of all restrictive legends, the Company
shall, upon the written request of the Holder, use its best efforts to deliver,
or cause to be delivered, Warrant Shares hereunder electronically through The
Depository Trust Company or another established clearing corporation performing
similar functions, if available; provided, that, the Company may, but will not
be required to, change its transfer agent if its current transfer agent cannot
deliver Warrant Shares electronically through such a clearing corporation.

 

6.            Charges, Taxes and Expenses. Issuance and delivery of certificates
for shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, transfer agent fee or other
incidental tax or expense in respect of the issuance of such certificates, all
of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or Warrants in a name other than that of the Holder. The Holder
shall be responsible for all other tax liability that may arise as a result of
holding or transferring this Warrant or receiving Warrant Shares upon exercise
hereof.

 

7.             Replacement of Warrant. If this Warrant is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation hereof, or in lieu of and
substitution for this Warrant, a New Warrant, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction (in
such case) and, in each case, a customary and reasonable indemnity (which shall
not include a surety bond), if requested. Applicants for a New Warrant under
such circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Company may
prescribe. If a New Warrant is requested as a result of a mutilation of this
Warrant, then the Holder shall deliver such mutilated Warrant to the Company as
a condition precedent to the Company’s obligation to issue the New Warrant.

  



 

 

 

8.             Reservation of Warrant Shares. The Company covenants that it will
at all times reserve and keep available out of the aggregate of its authorized
but unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable. The
Company will take all such action as may be necessary to assure that such shares
of Common Stock may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any securities exchange
or automated quotation system upon which the Common Shares may be listed.

 

9.            Certain Adjustments. The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 9.

 

(a)          Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides its outstanding shares of Common Stock
into a larger number of shares, or (iii) combines its outstanding shares of
Common Stock into a smaller number of shares, then in each such case the
Exercise Price shall be multiplied by a fraction, the numerator of which shall
be the number of shares of Common Stock outstanding immediately before such
event and the denominator of which shall be the number of shares of Common Stock
outstanding immediately after such event. Any adjustment made pursuant to clause
(i) of this paragraph shall become effective immediately after the record date
for the determination of stockholders entitled to receive such dividend or
distribution, and any adjustment pursuant to clause (ii) or (iii) of this
paragraph shall become effective immediately after the effective date of such
subdivision or combination.

 



 

 

 

(b)           Fundamental Transactions. If, at any time while this Warrant is
outstanding (i) the Company effects any merger or consolidation of the Company
with or into another person, in which the shareholders of the Company as of
immediately prior to the transaction own less than a majority of the outstanding
stock of the surviving entity, (ii) the Company effects any sale of all or
substantially all of its assets or a majority of its Common Stock is acquired by
a third party, in each case, in one or a series of related transactions, (iii)
any tender offer or exchange offer (whether by the Company or another person) is
completed pursuant to which all or substantially all of the holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property and would result in the shareholders of the Company immediately
prior to such tender offer or exchange offer owning less than a majority of the
outstanding stock after such tender offer or exchange offer, or (iv) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (other than as a result of a
subdivision or combination of shares of Common Stock covered by Section 9(a)
above) (in any such case, a “Fundamental Transaction”), then the Holder shall
have the right thereafter to receive, upon exercise of this Warrant, the same
amount and kind of securities, cash or property as it would have been entitled
to receive upon the occurrence of such Fundamental Transaction if it had been,
immediately prior to such Fundamental Transaction, the holder of the number of
Warrant Shares then issuable upon exercise in full of this Warrant (the
“Alternate Consideration”). The Company shall not effect any such Fundamental
Transaction unless prior to or simultaneously with the consummation thereof, any
successor to the Company, surviving entity or the corporation purchasing or
otherwise acquiring such assets or other appropriate corporation or entity shall
assume the obligation to deliver to the Holder, such Alternate Consideration as,
in accordance with the foregoing provisions, the Holder may be entitled to
purchase and/or receive (as the case may be), and the other obligations under
this Warrant. The provisions of this paragraph (c) shall similarly apply to
subsequent transactions analogous to a Fundamental Transaction.

 

(c)          Number of Warrant Shares. Simultaneously with any adjustment to the
Exercise Price pursuant to Subparagraph 9(a), the number of Warrant Shares that
may be purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the increased or decreased number of Warrant Shares shall
be the same as the aggregate Exercise Price in effect immediately prior to such
adjustment.

 

(d)          Calculations. All calculations under this Section 9 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable. The number
of shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the sale or issuance of
any such shares shall be considered an issue or sale of Common Stock.

 

(e)           Notice of Adjustments. Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will, at the written
request of the Holder, compute such adjustment, in good faith, in accordance
with the terms of this Warrant and prepare a certificate setting forth such
adjustment, including a statement of the adjusted Exercise Price and adjusted
number or type of Warrant Shares or other securities issuable upon exercise of
this Warrant (as applicable), describing the transactions giving rise to such
adjustments and showing in detail the facts upon which such adjustment is based.
Upon written request, the Company will deliver a copy of each such certificate
to the Holder and to the Company’s transfer agent.

 

10.           Payment of Exercise Price. The Holder shall pay the Exercise Price
in immediately available funds.

 



 

 

 

11.           No Fractional Shares. No fractional Warrant Shares will be issued
in connection with any exercise of this Warrant. In lieu of any fractional
shares which would otherwise be issuable, the number of Warrant Shares to be
issued shall be rounded to the nearest whole number.

 

12.           Notices. Any and all notices or other communications or deliveries
hereunder (including, without limitation, any Exercise Notice) shall be in
writing and shall be deemed given and effective on the earliest of (i) the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number specified in the Purchase Agreement prior to 5:30 p.m. (New
York City time) on a trading day, (ii) the next trading day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in the Purchase Agreement on a day that is not a
trading day or later than 5:30 p.m. (New York City time) on any trading day,
(iii) the trading day following the date of mailing, if sent by nationally
recognized overnight courier service specifying next business day delivery, or
(iv) upon actual receipt by the party to whom such notice is required to be
given, if by hand delivery. The address and facsimile number of a party for such
notices or communications shall be as set forth in the Purchase Agreement unless
changed by such party by two trading days’ prior notice to the other party in
accordance with this Section 12.

 

13.           Warrant Agent. The Company shall serve as warrant agent under this
Warrant. Upon thirty (30) days’ notice to the Holder, the Company may appoint a
new warrant agent. Any corporation into which the Company or any new warrant
agent may be merged or any corporation resulting from any consolidation to which
the Company or any new warrant agent shall be a party or any corporation to
which the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

 

14.           Miscellaneous.  

 

(a)          The Holder, solely in such person's capacity as a holder of this
Warrant, shall not be entitled to vote or receive dividends or be deemed the
holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
person’s capacity as the Holder of this Warrant, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, amalgamation, conveyance or otherwise), receive
notice of meetings, receive dividends or subscription rights, or otherwise,
prior to the issuance to the Holder of the Warrant Shares which such person is
then entitled to receive upon the due exercise of this Warrant. In addition,
nothing contained in this Warrant shall be construed as imposing any liabilities
on the Holder to purchase any securities (upon exercise of this Warrant or
otherwise) or as a stockholder of the Company, whether such liabilities are
asserted by the Company or by creditors of the Company. Notwithstanding this
Section 15(a), the Company shall provide the Holder with copies of the same
notices and other information given to the shareholders of the Company,
contemporaneously with the giving thereof to the shareholders.

 



 

 

 

(b)          Subject to the restrictions on transfer set forth on the first page
hereof and in Article 4 of the Purchase Agreement, and compliance with
applicable securities laws, this Warrant may be assigned by the Holder. This
Warrant may not be assigned by the Company except to a successor in the event of
a Fundamental Transaction. This Warrant shall be binding on and inure to the
benefit of the parties hereto and their respective successors and assigns.
Subject to the preceding sentence, nothing in this Warrant shall be construed to
give to any person other than the Company and the Holder any legal or equitable
right, remedy or cause of action under this Warrant. This Warrant may be amended
only in writing signed by the Company and the Holder, or their successors and
assigns.

 

(c)          Governing Law. This Warrant shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without giving
effect to the principles of conflict of laws.

 

(d)          Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS NOTE OR
THE SUBJECT MATTER HEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS (INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED
BY EACH OF THE PARTIES HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY
EXCEPTIONS. EACH PARTY HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH
PARTY HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.

 

(e)          The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.

 

(f)           In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby, and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

(g)           Except as otherwise set forth herein, prior to exercise of this
Warrant, the Holder hereof shall not, by reason of by being a Holder, be
entitled to any rights of a stockholder with respect to the Warrant Shares.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGE FOLLOWS]

 



 

 



 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

 

NILE THERAPEUTICS, INC.

 

        By:          Name:     Title:

 

 

 

 

SCHEDULE 1

 

FORM OF EXERCISE NOTICE

 

(To be executed by the Holder to exercise the right to purchase shares

of Common Stock under the foregoing Warrant)

 

To:        Nile Therapeutics, Inc.

 

(1)         The undersigned is the Holder of Warrant No. [2013-XX] (the
“Warrant”) issued by Nile Therapeutics, Inc. a Delaware corporation (the
“Company”). Capitalized terms used herein and not otherwise defined herein have
the respective meanings set forth in the Warrant.

 

(2)         The undersigned hereby exercises its right to purchase __________
Warrant Shares pursuant to the Warrant.

  

(3)         The Holder shall pay the sum of $_______ in immediately available
funds to the Company in accordance with the terms of the Warrant.

 

(4)         Pursuant to this Exercise Notice, the Company shall deliver to the
Holder _____________ Warrant Shares in accordance with the terms of the Warrant.

 

Dated: _______________, _____

 

Name of Holder:      

 

By:     Name:      Title:     (Signature must conform in all respects to name of
Holder as specified on the face of the Warrant)  

 

 

SCHEDULE 2

 

NILE THERAPEUTICS, INC.

 

FORM OF ASSIGNMENT

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_____________ (the “Transferee”) the right represented by the within Warrant to
purchase _______ shares of Common Stock of Nile Therapeutics, Inc. (the
“Company”) to which the within Warrant relates and appoints _________________
attorney to transfer said right on the books of the Company with full power of
substitution in the premises. In connection therewith, the undersigned
represents, warrants, covenants and agrees to and with the Company that:

 

(a)the offer and sale of the Warrant contemplated hereby is being made in
compliance with Section 4(1) of the United States Securities Act of 1933, as
amended (the “Securities Act”) or another valid exemption from the registration
requirements of Section 5 of the Securities Act and in compliance with all
applicable securities laws of the states of the United States;

 

(b)the undersigned has not offered to sell the Warrant by any form of general
solicitation or general advertising, including, but not limited to, any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, and
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising;

 

(c)the undersigned has read the Transferee’s investment letter included
herewith, and to its actual knowledge, the statements made therein are true and
correct; and

 

(d)the undersigned understands that the Company may condition the transfer of
the Warrant contemplated hereby upon the delivery to the Company by the
undersigned or the Transferee, as the case may be, of a written opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that such transfer
may be made without registration under the Securities Act and under applicable
securities laws of the states of the United States.

 

Dated:             (Signature must conform in all respects to name of Holder as
specified on the face of the Warrant)

 

 

 



 

 

Address of Transferee: 

                             



In the presence of:      

 



 

